 


110 HRES 446 EH: Honoring the life and accomplishments of Astronaut Walter Marty Schirra and expressing condolences on his passing.
U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 446 
In the House of Representatives, U. S.,

June 6, 2007
 
RESOLUTION 
Honoring the life and accomplishments of Astronaut Walter Marty Schirra and expressing condolences on his passing. 
 
 
Whereas Walter Schirra was born on March 12, 1923, in Hackensack, New Jersey; 
Whereas as an exchange pilot with the 154th Fighter Bomber Squadron during the Korean War, he flew 90 combat missions in F–84E jets and was credited with downing at least one MIG fighter; 
Whereas on October 3, 1962, Walter Schirra became the fifth person to fly in space when he piloted Mercury 8 (Sigma 7) on a six-orbit mission lasting 9 hours, 13 minutes and 11 seconds; 
Whereas on December 15, 1965, Walter Schirra piloted Gemini 6A in what was the first attempted rendezvous by two manned spacecraft in earth orbit; 
Whereas on October 11, 1968, he concluded his third and final mission when he was launched as commander of Apollo 7, the first manned Apollo mission, making Commander Schirra the only astronaut to fly aboard Mercury, Gemini and Apollo spacecrafts; 
Whereas Commander Schirra was the recipient of many distinguished awards, including three distinguished flying crosses, two air medals, two NASA Distinguished Services Medals and induction into the National Aviation Hall of Fame; 
Whereas after he retired to San Diego in 1984, Wally dedicated much of his later years to working with children on connecting them to the amazing possibilities that a career on space exploration could provide, and as a tireless advocate for discovery, Wally was an inspirational figure for countless San Diegans; and 
Whereas Commander Schirra was an exemplary resident of the State of California where he resided in La Jolla until the time of his death on May 2, 2007: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the life and accomplishments of Astronaut Walter Marty Schirra and expresses condolences on his passing; and 
(2)recognizes the profound importance of Astronaut Schirra’s record as a pioneer in space exploration and long-time contributor to NASA’s mission as a catalyst to space exploration and scientific advancement in the United States. 
 
Lorraine C. Miller,Clerk.
